DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Norman Lee (Reg# 58941) on 8/19/2022.

The application has been amended as follows: 
1. (Currently Amended) A display device comprising: 
a housing; 
a roller installed inside the housing; 
a plate including a first plate region wound or unwound from the roller and a second plate region extended from the first plate region and having an angled portion that is angled rearward, wherein the first plate region and the second plate region form a continuous piece; 
wherein the first plate region moves in a first direction by the roller, and 
wherein the second plate region is positioned opposite the roller, and is not wound or unwound from the roller; and 
a display panel disposed at the first plate region.
2. (Cancelled)

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16042991, filed on 7/23/2018.

Reasons for Allowance
Claims 1, 3-19 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a housing; 
a roller installed inside the housing; 
a plate including a first plate region wound or unwound from the roller and a second plate region extended from the first plate region and having an angled portion that is angled rearward, wherein the first plate region and the second plate region form a continuous piece; 
wherein the first plate region moves in a first direction by the roller, and 
wherein the second plate region is positioned opposite the roller, and is not wound or unwound from the roller; and 
a display panel disposed at the first plate region.

The above claim limitation configuration is not taught in any of the prior arts of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The closest prior art of records are provided in the previous office action. Additionally, applicant’s argument regarding the prior art in light of the amendments provided above are found persuasive. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841